COURT OF APPEALS OF VIRGINIA


Present: Judges McClanahan, Haley and Senior Judge Willis


CLAUDE WESLY STOOTS
                                                                MEMORANDUM OPINION *
v.     Record No. 1699-10-3                                          PER CURIAM
                                                                   JANUARY 11, 2011
BOART LONGYEAR COMPANY AND
 ZURICH AMERICAN INSURANCE COMPANY


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Ginger J. Largen; J.D. Morefield; Morefield & Largen, on brief), for
                 appellant.

                 (Kevin W. Cloe; Angela F. Gibbs; Midkiff, Muncie & Ross, P.C., on
                 brief), for appellees.


       Claude W. Stoots appeals a decision of the Workers’ Compensation Commission finding

that Stoots did not adequately market his residual work capacity. We have reviewed the record

and the commission’s opinion and find that this appeal is without merit. Accordingly, we affirm

for the reasons stated by the commission in its final opinion. See Stoots v. Boart Longyear Co.,

VWC File No. 232-80-81 (July 8, 2010). We dispense with oral argument and summarily affirm

because the facts and legal contentions are adequately presented in the materials before the Court

and argument would not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                         Affirmed.




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.